                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF SOUTH CAROLINA
                            CHARLESTON DIVISION

EUGENE BATEN, CHESTER WILLIS,            )
CHARLETTE PLUMMER-WOOLEY,                )
BAKARI SELLERS, CORY ALPERT,             )
BENJAMIN HORNE,                          )
                                         )                     No. 2:18-cv-00510
                       Plaintiffs,       )
                                         )                         ORDER
               vs.                       )
                                         )
HENRY MCMASTER, i/o/c as Gov. of         )
South Carolina; MARK HAMMOND, i/o/c )
as Secretary of State of South Carolina; )
SOUTH CAROLINA ELECTION                  )
COMMISSION; BILLY WAY, JR.,              )
MARK BENSON, MARYLIN BOWER, E. )
ALLEN DAWSON, NICOLE SPAIN               )
WHITE, i/o/c as a Commission Members of )
 the Election Commission,                )
                                         )
                       Defendants.       )
                                         )

       This matter comes before the court on defendant Henry McMaster’s (“the

Governor”) motion to dismiss, ECF No. 14. For the reasons set forth below, the court

GRANTS the motion.

                                   I. BACKGROUND

        Plaintiffs, all residents of voting age in South Carolina, bring this action alleging

that South Carolina’s system for distributing its nine votes for the electoral college for the

election of the President of the United States is unconstitutional. Plaintiffs are all

residents of various counties in South Carolina. They have all voted for the Democratic

presidential candidate in past elections and intend to vote for the Democratic presidential

candidate in future elections. Several of the plaintiffs are African-American.

                                              1

 
       Plaintiffs filed suit on February 21, 2018. Similar claims were filed on the exact

same date by a relatively similar group of lawyers in the Central District of California,

the District of Massachusetts, and the Western District of Texas. See Rodriguez v.

Brown, 2:18-cv-01422 (C.D. Cal. Sept. 21, 2018); Lyman v. Baker, 1:18-cv-10327 (D.

Mass. Feb. 21, 2018); League of United Latin American Citizens v. Abbott, 5:18-cv-0175

(W.D. Tex. Apr. 9, 2018). Those courts all dismissed those actions based on similar

grounds as the court relies upon here. The Governor filed a motion to dismiss this action

on May 3, 2015, ECF No. 14, which defendant Mark Hammond joined, ECF No. 17.

Plaintiffs filed a response on May 31, 2018. ECF No. 24. The court held a hearing on

the matter on November 1, 2018. ECF No. 31.

                                    II.   STANDARD

       A Rule 12(b)(6) motion for failure to state a claim upon which relief can be

granted “challenges the legal sufficiency of a complaint.” Francis v. Giacomelli, 588

F.3d 186, 192 (4th Cir. 2009) (citations omitted); see also Republican Party of N.C. v.

Martin, 980 F.2d 943, 952 (4th Cir. 1992) (“A motion to dismiss under Rule 12(b)(6) . . .

does not resolve contests surrounding the facts, the merits of a claim, or the applicability

of defenses.”). To be legally sufficient, a pleading must contain a “short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

8(a)(2). A Rule 12(b)(6) motion should not be granted unless it appears certain that the

plaintiff can prove no set of facts that would support his claim and would entitle him to

relief. Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993). When

considering a Rule 12(b)(6) motion, the court should accept all well-pleaded allegations

as true and should view the complaint in a light most favorable to the plaintiff.

                                              2

 
Ostrzenski v. Seigel, 177 F.3d 245, 251 (4th Cir.1999); Mylan Labs., Inc., 7 F.3d at 1134.

“To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id.


                                     III. DISCUSSION

        Article II, Section 1 of the United States Constitution provides that the President

shall be elected in the following manner: “each state shall appoint, in such manner as the

Legislature thereof may direct, a number of electors, equal to the whole number of

Senators and Representatives to which the State may be entitled in the Congress . . . .”

U.S. Const. art. II, § 1. “The Electors shall meet in their respective states and vote by

ballot for President and Vice-President . . . .” Id. Am. XII. The Constitution delegates to

the states the power to determine how these Electors are chosen. McPherson v. Blacker,

146 U.S. 1, 35 (1892) (“[I]t is seen that from the formation of the government until now

the practical construction of the clause has conceded plenary power to the state

legislatures in the matter of the appointment of electors.”).

        South Carolina, along with forty-seven other states and the District of Columbia,

uses the winner-takes-all (“WTA”) approach to determine how to allocate its nine

electoral votes. According to South Carolina’s WTA system, voters in South Carolina

cast their ballot for either of “the candidates for President and Vice President of each

political party recognized in” the state. S.C. Code § 7-19-70. South Carolina then
                                               3

 
calculates which of the two candidates receives the most votes and delegates each of its

nine electoral votes to that candidate. Plaintiffs argue that this dilutes the value of the

votes cast for the losing representative, because those votes are not ultimately represented

by the electoral votes in the presidential election. For example, South Carolina has not

given its nine electoral votes to a Democratic presidential candidate for forty years. In

other words, those South Carolina residents who have voted for Democratic candidates

for the last forty years have had no electoral votes cast by South Carolina that reflect the

vote that they cast for their choice of President.

           Plaintiffs allege that the WTA system violates: (1) the Fourteenth Amendment, as

it runs afoul of the one person one vote principle (“OPOV principle”); (2) the First and

Fourteenth Amendments, as it burdens the freedom of the people to associate and engage

in political activity; and (3) section 2 of the Voting Rights Act (“VRA”), as it prevents

African-American South Carolinians from having their preferred candidate receive any

representation among South Carolina’s electoral votes. The court addresses each below

in turn.

    A. One Person One Vote

           Plaintiffs allege that South Carolina’s WTA system results in the votes of citizens

who chose a losing candidate not being counted in the final election for president, and

that it therefore violates the OPOV principle and the Fourteenth Amendment’s guarantee

of equal protection. Plaintiffs claim that the WTA system “counts votes for a losing

presidential candidate in South Carolina only to discard them in determining the Electors

who cast votes directly for the presidency.” Comp. ¶ 14. In the last five presidential

elections, about 40% of South Carolina voters cast votes for a candidate who did not win

                                                4

 
the popular vote in South Carolina. Id. Plaintiffs claim that those voters “effectively had

their votes cancelled.” Id. Plaintiffs emphasize that they are not contesting the

constitutionality of the electoral college as a whole, but rather the method used by South

Carolina for choosing how to distribute its electoral votes.

              The Supreme Court first foreshadowed the OPOV principle in Baker v. Carr, 369,

U.S. 185 (1962), the seminal case establishing the parameters of constitutional standing

and other justiciability issues.1 The next year, the Court expounded upon the idea in

Gray v. Sanders, 372 U.S. 368 (1963), when it declared unconstitutional Georgia’s

county unit system, which the state used to count votes in a Democratic primary for the

nomination of a U.S. senator. The Court determined that the system diluted the voting

power of those in more populated districts and reasoned that a state’s policy to dilute

someone’s vote based on where they live is similar to a policy that would dilute

someone’s vote based on their gender or race, in clear violation of Nineteenth and

Fourteenth Amendments, respectfully. Id. at 379. Unlike the case currently before this

court, Gray did not relate to a state’s system for distributing its electoral votes, but was

rather concerned with the constitutionality of Georgia’s system for electing its

representative to the U.S. Senate. Indeed, the Court clearly distinguished Georgia’s

system from the electoral college in finding that “analogies to the electoral college . . . are

inapposite.” Id. at 378. The court explicitly noted that “inclusion of the electoral college

in the Constitution, as the result of specific historical concerns, validated the collegiate

principle despite its inherent numerical inequality . . . .” Id.


                                                            
1
    Defendants have not raised any justiciability concerns here.

                                                               5

 
       A key case interpreting the same issue before this court came soon after Gray,

when the state of Virginia was sued over its use of the WTA system for its electoral

college votes in Williams v. Va. State Bd. Of Elections, 288 F. Supp. 622 (E.D. Va.

1969), summarily aff’d without opinion, 393 U.S. 320 (1969). The district court in

Williams dismissed the complaint and upheld Virginia’s WTA system in the face of a

Fourteenth Amendment challenge, reasoning that

       it is difficult to equate the deprivations imposed by the unit rule with the
       denial of privileges outlawed by the one-person, one-vote doctrine or
       banned by Constitutional mandates of protection. In the selection of
       electors the rule does not in any way denigrate the power of one citizen’s
       ballot and heighten the influence of another’s vote. Admittedly, once the
       electoral slate is chosen, it speaks only for the element with the largest
       number of votes. This in a sense is discrimination against the minority
       voters, but in a democratic society the majority must rule, unless the
       discrimination is invidious. No such evil has been made manifest here.
       Every citizen is offered equal suffrage and no deprivation of the franchise
       is suffered by anyone.

Id. at 627 (emphasis added).

       The Supreme Court affirmed without issuing an opinion. Defendants now rely on

the Supreme Court’s summary affirmation of the case’s dismissal to argue that the

current case should be dismissed as well. When the Supreme Court summarily affirms a

decision without an opinion, it “affirm[s] the judgment but not necessarily the reasoning

by which it was reached.” Mandel v. Bradely, 432 U.S. 173, 175 (1977). “An

unexplicated summary affirmance settles the issues for the parties, and is not to be read as

a renunciation by this Court of doctrines previously announced in our opinions after full

argument.” Id. At the same time, summary affirmances do “reject the specific

challenges presented” in the district court case and “prevent lower courts from coming to



                                             6

 
opposite conclusions on the precise issues presented and necessarily decided by those

actions.” Id. at 176.

       Plaintiffs argue that Virginia’s electoral system was sufficiently distinct from

South Carolina’s system to allow this court to now rule differently than the Williams

court on the constitutionality of South Carolina’s WTA system. Specifically, the relevant

Virginia statute that established the Commonwealth’s WTA system provides that

       [t]here shall be chosen by the qualified voters of the Commonwealth, . . .
       so many electors for President and Vice President of the United States as
       this State shall be entitled to at the time of such election . . . . Each voter
       may vote for one elector from each congressional district of the state . . .
       and for two electors from the State at large.

Va. § 24-7 (emphasis added). Virginia’s system provided for the election of individual

electors; after the votes regarding all electors from each district were tallied, Virginia

would see which party got the most votes and, in essence, transform the process into a

WTA system and give all of the electoral votes to the winning candidate/party. By

contrast, S.C. Code § 7-19-70 provides that the “names of candidates for electors . . .

shall not be printed on the ballot.” Rather, “in place of their names . . . there shall be

printed on the ballot the names of the candidates for President and Vice President of each

political party recognized in this State.” The statute specifically states that a “vote for the

candidates named on the ballot shall be a vote for the electors of the party by which those

candidates were nominated.” The court finds it irrelevant that the Virginia statue

allowed its citizens to vote for a particular elector rather than the candidate, because the

electors in Virginia were aligned with one of the two parties, and the Commonwealth

ultimately gave 100% of its electoral college votes to the candidate of the party that had

the most electors chosen.

                                               7

 
        Ultimately, the question of one person one vote depends upon whether an

electoral system unfairly elevates one person’s vote over another. The court agrees with

the other district courts that have recently considered this issue and finds that the WTA

system “complies with equal protection because it does not inherently favor or disfavor a

particular group of voters.” Lyman v. Baker, 1:18-cv-10327, ECF No. 52 at 15. As the

District of Massachusetts aptly summarized, the “WTA system [ ] sets the stakes, but it

does not help or hurt one group’s chances of winning the [state’s] electors.” Id. at 21.

While the outcome is not as proportional to the citizens’ choices as plaintiffs might like,

“[t]o the extent that the plaintiffs desire nevertheless to invalidate this system and

establish a proportionate one, that is not something this court is empowered to do.” Id. at

17.

        Since Williams in 1968, the Supreme Court has further developed the OPOV

principle. Williams seemed to indicate that the Supreme Court foreclosed any actions

against the WTA system based on the Fourteenth Amendment. However, plaintiffs argue

that, since Williams, Supreme Court jurisprudence on election law has developed to such

an extent that there are new standards that should be relied upon to determine whether

any election process—including the system for choosing Electors—violates the OPOV

principle. The expansion of the OPOV principle in various election law cases reached its

pinnacle in Bush v. Gore, 121 S.Ct. 525 (2000). In Bush v. Gore, the Court found that

the manner in which Florida recounted some of its contested ballots for the presidential

election was unconstitutional because the recounting process was arbitrary and resulted in

disparate treatment of votes. The court found that “[w]hen the legislature vests the right

to vote for president in its people, the right to vote as the legislature has prescribed is

                                               8

 
fundamental; and one source of its fundamental nature lies in the equal weight accorded

to each vote and equal dignity owed to each voter.” Bush, 531 U.S. at 529. “Having

once granted the right to vote on equal terms, the State may not, by later arbitrary and

disparate treatment, value one person’s vote over that of another.” Id. Here, the state of

South Carolina has vested the right of each voter to cast a vote for a specific presidential

candidate and as such, each person’s vote is entitled to equal weight. The real question

then becomes what it means for “equal weight” to be accorded to each vote.

       There are, in reality, two stages of the presidential election process when using a

WTA system. First, the citizens of each state cast their vote for a particular candidate,

party, or elector who in essence represents a particular candidate. The second stage

requires the state to determine which candidate the majority of its citizens voted for and

then allocate however many electoral votes it has in favor of the candidate that received

the majority of votes. The Court in Bush v. Gore indicated that according “equal weight”

to each vote means that the literal ballot cast by a voter in stage one of the presidential

election process be treated exactly the same as every other ballot cast in stage one.

Notably, Bush v. Gore did not involve a claim against Florida’s system for allocating

electoral votes; rather, it involved the manner in which a Florida treated the votes of

individual citizens before the state even chose how to allocate its electoral votes.

       This differs from the issue currently presented before this court—whether the

OPOV principle requires that equal weight be given to each vote during stage two of the

election process. Plaintiffs make compelling arguments based on logic and public policy,

and even create an enticing legal argument for extending the principles of Bush v. Gore

and other election law cases to the context of WTA systems for the electoral college.

                                              9

 
While the court recognizes that the plaintiffs’ arguments have some merit, it will not

extend the principles of Bush v. Gore to a factually distinct scenario, particularly given

the unique nature of the electoral college system. The court leaves it to the Supreme

Court to determine whether it wishes to extend Bush v. Gore’s reasoning to find that

South Carolina’s WTA system of apportioning its electoral college votes violates the

constitutional rights of South Carolinians to have their vote for president be accorded

“equal weight” and “equal dignity.”

    B. Right to Association

        Next, plaintiffs allege that the WTA system “poses a severe burden on plaintiffs’

rights to associate and to effectively express their political preference through voting that

is not outweighed by any legitimate state interest,” and as such violates the First and

Fourteenth Amendments. Comp. ¶ 115. The court acknowledges that it is “beyond

debate that freedom to engage in association for the advancement of beliefs and ideas is

an inseparable aspect of the ‘liberty’ assured by the Due Process Clause of the Fourteenth

Amendment, which embraces freedom of speech.” Nat’l Ass’n for Advancement of

Colored People v. State of Ala. ex rel. Patterson, 357 U.S. 449, 460 (1958). The court

also recognizes that “political belief and association constitute the core of those activities

protected by the First Amendment.” Elrod v. Burns, 427 U.S. 347, 356 (1976).

        Plaintiffs claim that the WTA system places burdens on the right of association

and the right to have a voice in presidential elections through casting a vote. Regarding

the right of association, the plaintiffs have not sufficiently alleged that the rights of voters

to associate in any manner or to engage in any political activity or association have

actually been burdened. Rather, plaintiffs merely allege that the inability of Democratic

                                              10

 
voters in South Carolina to succeed in having any electoral votes distributed to a

Democratic presidential candidate for the past forty years has dampened the likelihood

that they will engage in political activity, as it appears useless. This argument conflates a

diminishing motivation to participate with a severe burden on the actual ability of people

to participate in the voting process.

       Plaintiffs cite Tashijan v. Republican Party of Conn., 479 U.S. 208 (1986), in

which the Court found unconstitutional a state law that restricted access to primary voting

to those who were registered members of the particular party, finding that this law limited

“the Party’s associational opportunities at the crucial juncture at which the appeal to the

common principles may be translated into concerted action, and hence to political power

in the community.” Tashijan, 479 U.S. at 216. Tashijan, like so many other cases which

have considered the constitutionality of election laws, involved internal state elections for

state representatives for either state or national legislative bodies. That case differs

significantly from the system for electing a President established by our Constitution.

The parties have not provided any cases in which a court has questioned the WTA system

under a freedom of association theory. Thus, the court denies the second cause of action.

    C. Voting Rights Act, Section 2

       Finally, plaintiffs argue that the WTA system results in the denial or abridgement

of the voting rights of African-American South Carolinians on account of race or color,

in violation of § 2 of the VRA, 52 U.S.C. § 10301. Section 2 provides that:

“[No] standard, practice, or procedure shall be imposed or applied by any State [ ] in a

manner which results in a denial or abridgement of the Right of any citizen of the United

States to vote on account of race or color.” 52 U.S.C. § 10301(a). The VRA states that a

                                              11

 
violation of this statue will be established if the election process is “not equally open to

participation by members of a class of citizens protected by subsection (a) in that its

members have less opportunity than other members of the electorate to participate in the

political process and to elect representatives of their choice.” 52 U.S.C. § 10301(b). The

Supreme Court set out the following three-part test for bringing a successful § 2 claim:

(1) “the minority group must be able to demonstrate that it is sufficiently large and

geographically compact to constitute a majority in a single-member district”; (2) the

minority group must be able to show that it is politically cohesive”; and (3) “the minority

must be able to demonstrate that the white majority votes sufficiently as a bloc enable it

. . . to defeat the minority’s preferred candidate.” Thornburg v. Gingles, 478 U.S. 30, 34

(U.S. 1986).

       Regardless of whether plaintiffs can meet these three provisions, the fact remains

that this claim operates on the same premise as their OPOV claim—that courts should be

able to consider the constitutionality of a state’s WTA electoral college system using the

same legal tools and concepts of constitutional fairness that the courts have relied on in

assessing state-level voting procedures. Plaintiffs have argued that the vast majority of

African-American voters in South Carolina identify as Democrats, and that because

Democrats have not had any electoral votes cast for their preferred candidate in forty

years, the African-American community in South Carolina has not had any votes cast for

its preferred candidate in forty years. However, as discussed above, the WTA system

does not mean that the political process is “not equally open to participation by”

Democratic voters, whether they be African-American or of another race. 52 U.S.C. §

10301(b). Additionally, many white South Carolinians voted for Democratic candidates

                                              12

 
in the past, demonstrating that the white majority has not voted “sufficiently as a bloc . . .

to defeat the minority’s preferred candidate.” Thornburg, 478 U.S. at 34. For these

reason, the court must dismiss plaintiffs’ third cause of action.

                                   IV. CONCLUSION

        For the reasons set forth above, the court GRANTS the motion to dismiss and

dismisses this action in full.

        AND IT IS SO ORDERED.




                                       DAVID C. NORTON
                                       UNITED STATES DISTRICT JUDGE

March 8, 2019
Charleston, South Carolina

 




                                              13

 
